IN THE UNITED STATES COURT OF APPEALS
                  FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                 Fifth Circuit

                                                                  FILED
                                                               November 8, 2007
                               No. 06-60843
                             Summary Calendar                Charles R. Fulbruge III
                                                                     Clerk

EMILIO RODRIGUEZ-HERNANDEZ

                                          Petitioner

v.

PETER D KEISLER, ACTING US ATTORNEY GENERAL

                                          Respondent


                    Petition for Review of an Order of the
                       Board of Immigration Appeals
                            BIA No. A90 373 219


Before HIGGINBOTHAM, STEWART, and OWEN, Circuit Judges.
PER CURIAM:*
     Emilio Rodriguez-Hernandez petitions this court for review of an order
from the Board of Immigration Appeals (BIA) that affirmed the Immigration
Judge’s decision granting the respondent’s motion to pretermit Rodriguez-
Hernandez’s   request for    a waiver    of   removal   pursuant      to   former
8 U.S.C. § 1182(c) and ordering Rodriguez-Hernandez removed from the United
States. Rodriguez-Hernandez contends that the BIA erred by determining that



     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                  No. 06-60843

he was ineligible for relief pursuant to § 1182(c). The respondent moves for
summary affirmance or, in the alternative, an extension of time to file a brief.
      Rodriguez-Hernandez has not shown error in connection with the BIA’s
determination that he had failed to establish his status as a lawful permanent
resident of the United States. See INS v. Phinpathya, 464 U.S. 183, 188 n.6
(1984). He has concomitantly failed to carry his burden of showing that he is
eligible for relief under former § 1182(c). See Vo v. Gonzales, 482 F.3d 363, 366-
70 (5th Cir. 2007); see also Ashby v. INS, 961 F.2d 555, 557 (5th Cir. 1992).
Rodriguez-Hernandez’s petition for review is DENIED. The respondent’s motion
is likewise DENIED.




                                        2